DETAILED ACTION
Claims 1-20 are pending in the instant application, Applicant amending claims 1-5, 9-13, and 15-19.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Interview Summary
The Interview Summary provided by the Examiner on June 22, 2022 is a verbatim copy of the Examiner's notes taken during the interview and represents the present sense impressions of the Examiner concerning the substance of the interview.

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 1 by:
generating, by the first machine learning model, based on the performance data, a first probability of the first node experiencing a first future outage event;

generating, by the first machine learning model, based on the performance data, a second probability of the second node experiencing a second future outage event;

generating, by the second machine learning model, based on the first amount of technician resources, a first optimal amount of technician resources for the first geographic area;

generating, by the second machine learning model, based on the second amount of technician resources, a second optimal amount of technician resources for the second geographic area;

determining, based on the performance data, the first probability, the second probability, the first optimal amount of technician resources, and the second optimal amount of technician resources input to a third machine learning model trained using node performance data and technician resource data, a first score associated with the first node, the first score indicative of a first predicted demand for technician resources;

determining, based on the performance data, the first probability, the second probability, the first optimal amount of technician resources, and the second optimal amount of technician resources input to the third machine learning model, a second score associated with the second node, the second score indicative of a second predicted demand for technician resources, the second predicted demand for technician resources greater than the first predicted demand for technician resources;

These steps are abstract in nature because they are directed towards the mathematical relationships associated with predicting the demand for technician resources. Thus, claim 1 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
This type of abstract idea is shown in claim 1 by:
causing, based on the first score and the second score, a third amount of technician resources to be allocated to the first geographic area and a fourth amount of technician resources to be allocated to the second geographic area.

These steps are abstract in nature because they are directed towards commercial or legal interactions associated with assigning an appropriate number of technicians to a geographical area. Thus, claim 1 recites the abstract idea of Certain Methods of Organizing Human Activity. See MPEP 2106.04(a)(2)II.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental process. This type of abstract idea is shown in claim 1 by:
inputting, to a second machine learning model, a first amount of technician resources allocated to a first geographic area comprising the first node;

inputting, to the second machine learning model, a second amount of technician resources allocated to a second geographic area comprising the second node, the first amount of technician resources greater than the second amount of technician resources;

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as evaluating how many technicians are presently allocated to a given geographic region. Thus, claim 1 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:
inputting, by at least one processor of a cable modem termination system (CMTS) device, to a first machine learning model, performance data associated with a plurality of customer premise devices and a plurality of nodes, wherein the plurality of customer premise devices comprises a first customer premise device and a second customer premise device, the first customer premise device associated with a first node of the plurality of nodes, the second customer premise device associated with a second node of the plurality of nodes;

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because  they only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims further include:
A cable modem termination system comprising memory coupled to at least one processor, the at least one processor configured to: 

A non-transitory computer readable medium including computer-executable instructions stored thereon, which when executed by one or more processors of a wireless access point, cause the one or more processors to perform operations of:

As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 131-146 and figs. 1 and 11.  
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 
The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above. As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-20 are not patent eligible under the Alice/Mayo analysis. 

Claim Interpretation
In order to better explain how the Examiner is reading both the terminology of the instant application and the cited prior art, the Examiner is supplying a handy-dandy secret decoder ring (SDR) of claim interpretation (what the Examiner thinks you mean).
The Examiner sets out his claim interpretation below by identifying specific claim terms or elements which, while definite, are broad enough to be open to interpretation. The Examiner then gives his interpretation of the extent of those terms or elements in light of Applicant’s disclosure.
Claim Term
Claim Interpretation
performance data associated with a plurality of customer premise devices

performance data is understood to be any relevant data associated with a performance of the customer premise devices.
node

a node is understood to be able to share information over a communication channel in a cable network
probability of a node experiencing a future outage event
Predicting how many service tickets a node will request in the future
event
A service ticket request
geographic area
a geographic area is a neighborhood or zip code
optimal amount of technician resources
Best matching of resources to predicted demand
machine learning model trained using node performance data and
technician resource data
Machine learning model trained on historical demand and historical resource availability
score 

score is indicative of a predicted demand for technician resources
performance threshold

Threshold level of a performance data metric
classification

classification is the frequency at which the event occurs at the node
Capacity threshold

a maximum and/or a minimum amount of technician resources for each geographic area across a cable network
signal quality 

Signal-to-Noise Ratio or some similar metric for quantitatively measuring the quality of a radio signal


Claim Rejections - 35 USC § 103
Claims 1, 2, 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rai, US 2015/0106143, in view of Thomas, US 2020/0411168.
NOTE:
The rejection below is written using the SDR given in the Claim Interpretation and Claim Mapping section provided above. Please refer to this SDR to translate between the language of the instant application and that of the prior art. Additionally, bold text is unamended claim language and bold underlined text is amended claim language.

AS TO CLAIM 1 
inputting, by at least one processor of a cable modem termination system (CMTS) device, to a first machine learning model performance data associated with a plurality of customer premise devices and a plurality of nodes, wherein the plurality of customer premise devices comprises a first customer premise device and a second customer premise device, the first customer premise device associated with a first node of the plurality of nodes, the second customer premise device associated with a second node of the plurality of nodes;
The stipulated performance level of Rai is the functional equivalent of the  performance data of the instant application, as it is the data on which further modeling is based upon.
One having ordinary skill in the art at the time of the application understands that the instant claims are directed towards a demand-based model to estimate needed resources. Rai is instead directed towards a requirements/service level agreement (SLA) based model which is directed towards ensuring existing resources are allocated to ensure the SLA is met. 
One having ordinary skill in the art at the time of the application would equate the stipulated required service level data of Rai to the performance data of the instant application because the two types of data are the functional equivalent of one another in the mathematical art of predictive model building. 
While Rai explicitly teaches (abstract) concerning model creation and usage, Rai does not explicitly teach concerning the use of machine learning models. However, Thomas teaches (abstract) concerning the use and combination of different machine learning models (fig 5 and 6).

generating, by the first machine learning model, based on the performance data, a first probability of the first node experiencing a first future outage event;
generating, by the first machine learning model, based on the performance data, a second probability of the second node experiencing a second future outage event;
Rai teaches (paragraphs 40-41) concerning probabilities of service ticket arrivals
As discussed above, Thomas teaches concerning machine learning models.

inputting, to a second machine learning model, a first amount of technician resources allocated to a first geographic area comprising the first node;
inputting, to a second machine learning model, a second amount of technician resources allocated to a second geographic area comprising the second node, the first amount of technician resources greater than the second amount of technician resources;
Rai (paragraph 4) teaches concerning human resources being one feasible configurable element required by an SLA. Rai (paragraph 31) teaches a location indicative of where the service is provided. This location is the functional equivalent to the geographic area of the instant application because they are both measures of the bricks-and-mortar real world. Thus, Rai teaches concerning allocating technician resources (human resource configurable elements) to a geographic location. 
This teaching is across any particular spread of locations and plurality of SLAs and as such teaches at least a first and second instance as required by the instant claims.
As discussed above, Thomas teaches concerning machine learning models.

generating, by the second machine learning model, based on the first amount of technician resources, a first optimal amount of technician resources for the first geographic area;
generating, by the second machine learning model, based on the second amount of technician resources, a second optimal amount of technician resources for the second geographic area
Rai teaches (paragraphs 29) that employees  are a type of resource to be optimally deployed in order to satisfy the SLA. Rai additionally teaches (paragraph 52) concerning optimal asset allocation. Rai further teaches (paragraph 4) concerning optimizing for multiple locations.
As discussed above, Thomas teaches concerning machine learning models.

determining, based on the performance data, the first probability, the second probability, the first optimal amount of technician resources, and the second optimal amount of technician resources input to a third machine learning model trained using node performance data and technician resource data, a first score associated with the first node, the first score indicative of a first predicted demand for technician resources;
determining, based on the performance data, the first probability, the second probability, the first optimal amount of technician resources, and the second optimal amount of technician resources input to the third machine learning model, a second score associated with the second node, the second score indicative of a second predicted demand for technician resources, the second predicted demand for technician resources greater than the first predicted demand for technician resources;
Rai (paragraphs 15-18) teaches concerning the creation of a model that meets the plurality of SLA compliances. This model is the functional equivalent of the instant claims because it predicts the needed resources required to meet the thresholds of the SLA.
This teaching is across any particular plurality of SLAs and as such teaches at least a first and second instance as required by the instant claims.
As discussed above, Thomas teaches concerning machine learning models.

causing, based on the first score and the second score, a third amount of technician resources to be allocated to the first geographic area and a fourth amount of technician resources to be allocated to the second geographic area.
Rai (paragraphs 7-8) teaches configuring elements based upon the model’s predictions.

STATEMENT CONCERNING THE COMBINATION:
Rai and Childress are both directed towards optimizing the use of resources to meet expected demand. As such, they are complementary art.
It would be obvious to one skilled in the art at the time of the invention to combine the teachings of Rai and Thomas. The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable.  See MPEP 2143(A).

AS TO CLAIM 2 (of 1) 
further comprising:
predicting, based on the performance data, using the first machine learning model, an occurrence of the first future outage event, the first future outage event associated with a first performance metric failing to satisfy a first performance threshold;
Rai (paragraph 49) teaches concerning failing to meet the requirements of the SLA.
As discussed above, Thomas teaches concerning machine learning models.

generating, by the first machine learning model, based on the performance data, a first classification associated with the first node, the first classification associated with a first frequency at which the first future outage event occurs at the first node;
Rai (paragraph 50) teaches assessing the severity of the compliance with the SLA. This severity is the functional equivalent of the frequency of the instant application, as a mild violation of an SLA requiring a given up-time is structurally the same as an event occurring with just above a specified frequency.
As discussed above, Thomas teaches concerning machine learning models.

predicting, by the first machine learning model, based on the performance data, an occurrence of the second future outage event, the second future outage event associated with a second performance metric failing to satisfy a second performance threshold;
Rai (paragraph 49) again teaches concerning failing to meet the requirements of the SLA.
As discussed above, Thomas teaches concerning machine learning models.

generating, by the first machine learning model, based on the performance data, a second classification associated with the second node, the second classification associated with a second frequency at which the second future outage event occurs at the second node, 
Rai (paragraph 50) again teaches assessing the severity of the compliance with the SLA. This severity is the functional equivalent of the frequency of the instant application, as a mild violation of an SLA requiring a given up-time is structurally the same as an event occurring with just above a specified frequency.
As discussed above, Thomas teaches concerning machine learning models.

wherein determining the first score is based on the occurrence of the first future outage event and the first classification, and
wherein determining the second score is based on the occurrence of the second future outage event and the second classification.
Rai (paragraphs 15-18) again teaches concerning the creation of a model that meets the plurality of SLA compliances. This model is the functional equivalent of the instant claims because it predicts the needed resources required to meet the thresholds of the SLA.
This teaching is across any particular plurality of SLAs and as such teaches at least a first and second instance as required by the instant claims.

AS TO CLAIM 8 (of 1) 
further comprising:
generating, based on the first score, a first service ticket associated with the first node;
generating, based on the second score, a second service ticket associated with the second node;
sending the first service ticket and the second service ticket to a first device.
Rai (paragraphs 26-28) teaches concerning service tickets.

AS TO CLAIMS 9, 10, 15, and 16 
The claims recite elements substantially similar to those recited in claims 1 and 2. Thus, the art and rationale of claims 1 and 2 applies. 

Claims 3-5, 6-7, 11-13, 14, 17-19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rai, US 2015/0106143, in view of Thomas, US 2020/0411168, in further view of official notice.
As to claims 3-5, 11-13, and 17-19, Rai teaches a general SLA embodiment, but does not teach the exact specific embodiment of a capacity threshold required by a SLA. However, the Examiner takes official notice that capacity thresholds are old and well known in the art, as that is the functional equivalent of an SLA which provides for 24/7 technician support through a Help Desk.
It would be obvious to one having ordinary skill in the art at the time of the application to modify the teachings of Ria with the facts officially noticed. The motivation is to ensure that there’s always someone ready to answer 911.

As to claims 6-7, 14, and 20, Rai teaches a general SLA embodiment but does not teach the specific embodiment of ensuring that signal quality meets a SLA. However, the Examiner takes official notice that a signal quality SLA is old and well known in the art, as cell phone companies have advertised for years that their cell phone coverage is of the highest quality.
It would be obvious to one having ordinary skill in the art at the time of the application to modify the teachings of Ria with the facts officially noticed. The motivation is to ensure that you can always “hear me now”.

Response to Arguments
Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive or are moot in light of the new grounds of rejection.

Concerning the rejection under 35 USC 101:
Applicants argue that reciting the use of multiple machine learning models integrates a practical application. As the recitation of the use of machine learning models is an abstract idea, this argument is not persuasive.
Applicant further argues that the recitation of the computer embodiment renders the claims patent eligible at Step 2B as being “significantly more”. The computer hardware recited in the claims are standard general-purpose equipment as shown by Applicant’s disclosure at paragraphs 131-146 and figs. 1 and 11. As discussed above, the recitation of the use of machine learning models is an abstract idea and does not give rise to “significantly more” that the general-purpose hardware identified above. Thus, this argument is not persuasive.

Concerning the rejection under 35 USC 103:
Applicants’ arguments are moot in light of the new grounds of rejection.

Concerning the taking of official notice, because applicant did not traverse the examiner’s assertion of official notice, the “common knowledge” or “well-known in the art” statement is taken to be admitted prior art. See MPEP 2144.03(C).

Examiner's Note 
Regarding KSR for rejections under 35 U.S.C. 103. In replying to this action, the Examiner requests Applicant include a line of argument (in the alternative, if desired) following one of the lines of reasoning given by the Court in the KSR decision:
(1) one of ordinary skill in the art could not have combined the claimed elements by known methods (e.g., due to technological difficulties);
(2) the elements in combination do not merely perform the function that each element performs separately; or
(3) the results of the claimed combination were unexpected.

Arguments along these lines of reasoning are given great consideration in overcoming a finding of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3683